McCulloch, C. J. This is an action instituted in the chancery court of Greene County by the Mt. Carmel Rural Special School District No. 18, of Greene County, and the Ancient Order of United Workmen, a fraternal insurance society, against Paragould Special School District No. 1, and the county judge, the county clerk and the collector of said county to restrain the county officers from crediting to the Paragould Special School District the school taxes levied 'and collected on certain lands situated in Mt. Carmel School District. It is alleged in the complaint that said districts were organized by orders of the county court of Greene County as single school districts, pursuant to the general statutes of the State on that subject; that Mt. Carmel Special School District was, in the year 1912, authorized to borrow money for building purposes, and did borrow from its coplaintiff, the Ancient Order of United Workmen, the sum of $2,500, and had from year to year voted a special tax to raise funds to pay said indebtedness, but that the taxes collected from the lands owned by O. B. Justice, Dick Buchanan and J. E. Purcell, who are residents of Mt. Carmel Special School District, had been by the county officers credited to Paragould Special School District No. 1. The amount of taxes alleged to have been so credited is charged to be the sum of $63.80. The prayer of the complaint was for judgment against Paragould Special School District No. 1 in said sum and for a decree restraining the county judge, county clerk and collector from, in the future, crediting the taxes collected on said lands to the account of the Paragould Special School District. The court sustained a demurrer to the complaint and dismissed it for want of equity, the plaintiffs declining to amend. The defendant has not appeared in this court, nor does counsel for plaintiff in his brief indicate the specific ground on which the court sustained the demurrer, and we are left to search for ourselves to discover the defects in the complaint. It is alleged that the taxes which have been, or are about to be improperly credited, were levied and collected on the property of Justice, Buchanan and Purcell and that they are residents and land owners in the Mt. Carmel Special School District; but it is not alleged that the lands of those persons were subject to taxation for school purposes in that district. The statutes of this State provide that the county courts shall have power, upon the petition of any person residing in a particular school district, to transfer the children of such persons for educational purposes to an adjoining district, and that when such transfer is ordered the school tax of such person “shall be added to the school revenues of the district to which he has been transferred, and shall not be included in the school revenues of the district where he resides.’ Kirby’s Digest, §§ 7639, 7640. We have held that this statute applies to the transfer of children for educational purposes to or from a single school district. Special School District No. 33 v. Eubanks, 119 Ark. 117. For aught that appears from the allegations of the complaint in this case, the children of the three land owners mentioned in the complaint may have been transferred from one of the districts to the other, and consequently the lands of those parties were not subject to taxation for school purposes in the district where they are located. In other words, the allegations in the complaint are not sufficient to show that Mt. Carmel Special School District is entitled to the school taxes on the lands of the persons mentioned in the complaint. And that district is, therefore, not entitled to maintain this action. At least, the complaint does not allege facts which call for the extraordinary relief by injunction. The other plaintiff, Ancient Order of United Workmen, fails to state a cause of action in that it is not shown that injury will result if the amount of taxes mentioned in the complaint is improperly credited to another school district. In order to make out a cause of action in favor of a creditor of the district, it must be shown that injury will result -from the alleged wrongful act, or that the transfer of children and property by order of the county court, if there was in fact such a transfer, diminished the revenue of the district to the extent that the revenues pledged to the payment of the debt will be insufficient for that purpose. The chancery court was, therefore, correct in sustaining the demurrer to the complaint. Decree affirmed.